Supreme Court of Florida
                                  ____________

                                  No. SC20-165
                                  ____________

    IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUDICIAL
        ADMINISTRATION—2020 REGULAR-CYCLE REPORT.

                                 January 21, 2021

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Rules of Judicial Administration. We have jurisdiction. See art. V,

§ 2(a), Fla. Const. With one exception, we adopt the Florida Bar Rules of Judicial

Administration Committee’s (Committee) amendments as proposed. As explained

below, we decline at this time to adopt the amendments to rule 2.420 (Public

Access to and Protection of Judicial Branch Records).

                               I. BACKGROUND

      �e Committee ﬁled its regular-cycle report 1 proposing amendments to the

following rules: 2.110 (Scope and Purpose); 2.265 (Municipal Ordinance


      1. See Fla. R. Jud. Admin 2.140(b). �e Committee’s report was ﬁled on
February 3, 2020, prior to the eﬀective date of the amendments adopted in In re
Amendments to Florida Rule of Judicial Administration 2.140, 289 So. 3d 1264
Violations); 2.330 (Disqualiﬁcation of Trial Judges); 2.420 (Public Access to and

Protection of Judicial Branch Records); 2.505 (Attorneys); and 2.510 (Foreign

Attorneys). �e Committee had previously published its proposals for comment.

Numerous comments were received, and while considered, they were largely

rejected by the Committee. �e Board of Governors of �e Florida Bar approved

the proposals unanimously. Upon publication by the Court, four comments were

ﬁled, by Florida Bar members Anthony C. Musto and Rex E. Russo, individually,

the “News Media Coalition,”2 and the Florida Association of Court Clerks, Inc.

d/b/a Florida Court Clerks & Comptrollers (FACC). 3 As discussed below, we




(Fla. 2020), which “[did] away with the set schedule for rules committee reports.”
Id. at 1264.
      2. �e “News Media Coalition” consists of the Associated Press, the
Bradenton Herald, Inc., Courthouse News Service, the First Amendment
Foundation, the Florida Press Association, Gannett (d/b/a/ Daily Commercial,
Daytona Beach News-Journal, Florida Today, Herald-Tribune, Naples Daily
News, Northwest Florida Daily News, Ocala Star Banner, Panama City News
Herald, Pensacola News Journal, Tallahassee Democrat, TC Palm, The Destin
Log, The Florida Times-Union, The Gainesville Sun, The Ledger, The News-Press,
The Palm Beach Post, The Star, The Walton Sun, and Washington County News),
Miami Herald Media Company; the New York Times Company, Nexstar (d/b/a
WFLA-TV/WTTA-TV, and WMBB-TV), Orlando Sentinel Communication
Company, LLC, Sun-Sentinel Company, LLC, and TEGNA Inc. (d/b/a WTLV-
TV, WJXX-TV, and WTSP-TV).

      3. �e FACC’s comment is not directed at any of the Committee’s
proposals addressed in this opinion, but was limited to the comment ﬁled by the
“News Media Coalition.”


                                       -2-
adopt the Committee’s amendments as proposed with one modiﬁcation to rule

2.510 (Foreign Attorneys), and with the exception of rule 2.420.

                                II. AMENDMENTS 4

      First, rule 2.110 (Scope and Purpose) is amended to modify the title of this

body of rules, to the “Florida Rules of General Practice and Judicial

Administration.” The rules are to be abbreviated “Fla. R. Gen. Prac. & Jud.

Admin.” This change is intended to clarify to Bar members that this chapter of

rules is relevant not only to judges.

      Next, we amend rule 2.265 (Municipal Ordinance Violations) to remove a

conflict with section 90.202(10), Florida Statutes (2019). Under that statutory

provision, a court may take judicial notice of, “[d]uly enacted ordinances and

resolutions . . . provided [they] are available in printed copies or as certified

copies,” while subdivision (d), Judicial Notice of Municipal Ordinances, of rule

2.265 requires judges to take judicial notice of a municipal ordinance “if a certified

copy of the ordinance is presented to the court.” Accordingly, subdivision (d) is

removed and subdivision (e) is redesignated as (d).

      Numerous changes are adopted to rule 2.330 (Disqualification of Trial

Judges).




      4. Minor editorial or technical changes are not elaborated upon.


                                          -3-
      First, subdivision (a), Application, is amended to clarify to which judges this

rule applies by adding the text “when acting alone as the sole judicial officer in a

trial or appellate proceeding.” In addition, a new sentence is added to clarify to

whom the rule does not apply.

      With respect to subdivision (c), Motion, the more substantial change is the

addition to the second numbered paragraph that the motion “identify the precise

date when the facts constituting the grounds for the motion were discovered.” The

remainder of the amendments are organizational.

      Subdivision (d), Grounds, is redesignated (e), and (d) is retitled “Service.”

      New subdivision (e), Grounds, is amended to clarify the nonexclusive

grounds upon which a motion to disqualify may be raised, and to require the

inclusion in the motion of “all specific and material facts upon which the judge’s

impartiality might reasonably be questioned.”

      Next, new subdivision (f), Prohibition Against Creation of Grounds for

Disqualification Based Upon Appearance of Substitute or Additional Counsel, is

amended in order to eliminate the ability of manipulation by practitioners who

create grounds for disqualification through the appearance of substitute or

additional counsel. Thus, the provision as amended provides that with the addition

of new substitute counsel or additional counsel that that party is prohibited from




                                         -4-
filing a motion for disqualification based on the new attorney’s involvement in the

case.

        Former subdivision (e), Time, is now designated subdivision (g). The time

period within which to file a motion to disqualify after discovery of the facts

giving rise to the motion is amended from ten to twenty days. Further, the rule is

amended to provide for measuring that time from discovery of the relevant facts by

either the party or the party’s counsel, whichever is earlier.

        Former subdivision (f), Determination — Initial Motion, is redesignated (h).

An internal cross-reference is corrected and new language clarifies that a

determination that a motion to disqualify is legally sufficient “does not constitute

acknowledgment that the allegations are true.”

        The remaining subdivisions are redesignated (i)-(l) and the amendments

thereto are largely technical. In addition, former subdivision (h), Prior Rulings,

now subdivision (j), is amended to require that a motion to reconsider prior rulings

by a successor judge must be filed within thirty, rather than twenty, days of the

order of disqualification. And former subdivision (i), Judge’s Initiative, is now (k),

and is retitled “Recusal Upon Judge’s Initiative.”

        Next, we decline to adopt the proposed amendments to rule 2.420 (Public

Access to and Protection of Judicial Branch Records). According to the report, the

proposed amendments to rule 2.420 are intended to substantially reorganize the


                                         -5-
rule to make the rule easier to understand and use. However, after a thorough

review of the Committee’s proposals, it appears to the Court that the proposed

amendments do more than simply reorganize and clarify this complex rule.

Rather, the proposed amendments appear to delete certain requirements from the

rule and make other substantive changes to the rule that are not acknowledged in

the report or if acknowledged, the reason for the deletion or change is not

adequately explained. Moreover, because numerous provisions in the existing

subdivisions of the rule are deleted or moved to other subdivisions throughout the

reorganized rule without adequate cross-referencing in the report, it is diﬃcult for

the Court to determine exactly how the rule is being amended and to what extent

substantive changes could result from the amendments. �e Court appreciates the

Committee’s eﬀorts to improve rule 2.420 and the eﬀorts of those with whom the

Committee consulted. But, for these reasons, we must decline to reorganize rule

2.420 as proposed, until such time as the Committee provides adequate

explanations of all its proposed changes.

      Next, rule 2.505 (Attorneys) is amended to clarify, with descriptions and

subdivision titles, the manner in which attorneys are permitted to appear in actions

and proceedings.

      For example, subdivision (e), Appearance of Attorney, is amended in many

respects. First, subdivision (e)(1) is amended to add the title “First Pleading or


                                         -6-
Document.” The subdivision establishes an attorney’s appearance through the

signing of the first pleading or document filed for a party. Subdivision (e)(2) adds

the title “Notice of Appearance” and establishes the attorney’s appearance by filing

a notice on behalf of a party. Then, subdivision (e)(3) is titled “Order on

Substitution of Counsel,” and the text is replaced with the following: “Filing of a

written order by the court, that reflects written consent of the client. The court may

condition substitution of counsel upon payment of or grant of security for the

substituted attorney’s fees and expenses or upon such other terms as may be just.”

The remaining three subdivisions are new. Subdivision (e)(4) is titled “Notice of

Substitution of Counsel” and allows for substitution of counsel when the

substituting attorney is from the same firm, company, or governmental agency as

the attorney of record. Subdivision (e)(5) is titled “Notice of Limited

Appearance,” and reflects that a filing of a notice of limited appearance is

permitted by another rule of court. Finally, subdivision (e)(6) is titled

“Appearance as Stand-In Counsel,” and provides that counsel may appear as stand-

in pursuant to redesignated subdivision (g) (Stand-In Counsel).

      Subdivision (f), Termination of Appearance of Attorney, is amended for

clarification. Subdivision (f)(1), “Withdrawal of Attorney,” is rewritten to remove

the first part and states that a withdrawal of counsel may occur by a “written order

of the court after hearing upon a motion.” Subdivision (f)(2), “Substitution of


                                         -7-
Attorney,” is completely rewritten and provides that substitution of counsel is

pursuant to subdivisions (e)(3) or (e)(4) of this rule. Subdivision (f)(3),

“Termination of Proceeding,” as amended clarifies that representation is

terminated when an action or proceeding is terminated or when the time for appeal

expires. Subdivision (f)(4) is retitled from “Filing of Notice of Completion” to

“Termination of Post-Judgment Appearance” and is rewritten into two subparts

addressing termination of a postjudgment attorney, one pertaining to noncriminal

matters and the other pertaining to criminal or juvenile procedure. The last two

subdivisions under (f) are new; (f)(5) is “Termination of Limited Appearance,” and

(f)(6) is “Termination of Hearing.” Under (f)(5), the subdivision permits the filing

of a termination of appearance if the attorney appeared pursuant to a notice of

limited appearance pursuant to rule 2.505(e)(4). Under (f)(6), the subdivision

provides for the automatic conclusion of stand-in counsel pursuant to subdivision

(g) (Stand-In Counsel).

      Current subdivision (g), Law Student Participation, is redesignated as

subdivision (j), and subdivision (g) is renamed “Stand-In Counsel.” The

subdivision is rewritten and provides the procedure in which an attorney may

appear as stand-in counsel. However, a stand-in attorney from the same law firm,

company, or government agency is not required to file a notice of stand-in counsel.




                                         -8-
      Subdivision (h), Attorney as Agent of Client, is rewritten in its entirety as

follows: “An attorney appearing in an action or proceeding pursuant to

subdivisions (e)(1)-(e)(6) is the agent authorized to bind the client for purposes of

the action, hearing, or proceeding.”

      New subdivision (i) is titled “Attorney of Record” and defines what that

term constitutes.

      Finally, new subdivision (j) is former subdivision (g) and is retitled as “Law

Student and Certified Legal Intern Participation.” The text of the subdivision

remains the same.

      Last, the amendments to rule 2.510 (Foreign Attorneys) are limited to

providing additional directions and further specifying the information that foreign

attorneys are to provide in seeking pro hac vice status and continuing to appear as

counsel before a court in Florida in subdivision (b), Contents of Verified Motion.

In addition, on the Court’s own motion, we modify the title of the form and

paragraph 14 in the form to reflect the change of the name of these rules as

amended in rule 2.110.

                                III. CONCLUSION

      Having considered the Committee’s report, the comments submitted to the

Committee and to the Court, and the Committee’s responses to the comments, we

amend the Florida Rules of Judicial Administration as reflected in the appendix to


                                         -9-
this opinion. New language is indicated by underscoring; deletions are indicated

by struck-through type. The amendments shall become effective March 1, 2021, at

12:01 a.m.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration

Michael Jeffrey Korn, Chair, Jacksonville, Florida, Josephine Gagliardi, Past
Chair, Florida Rules of Judicial Administration Committee, Fort Myers, Florida,
Joshua E. Doyle, Executive Director, and Krys Godwin, Staff Liaison, The Florida
Bar, Tallahassee, Florida,

      for Petitioner

Anthony C. Musto, Hallandale Beach, Florida; Rex E. Russo of Law Office of Rex
E. Russo, Coral Gables, Florida; Carol Jean LoCicero and Mark R Caramanica of
Thomas & LoCicero PL, on behalf of the News Media Coalition, Tampa, Florida;
and M. Hope Keating and Fred W. Baggett of Greenberg Traurig, P.A., on behalf
of Florida Association of Court Clerks, Inc., Tallahassee, Florida,

      Responding with comments




                                      - 10 -
                                     APPENDIX

RULE 2.110.                SCOPE AND PURPOSE

       These rules, cited as “Florida Rules of General Practice and Judicial
Administration” and abbreviated as “Fla. R. Gen. Prac. & Jud. Admin.,” shall
takehave been in effect atsince 12:01 a.m. on July 1, 1979. They shall apply to
administrative matters in all courts to which the rules are applicable by their terms.
The rules shall be construed to secure the speedy and inexpensive determination of
every proceeding to which they are applicable. These rules shall supersede all
conflicting rules and statutes.


RULE 2.265.         MUNICIPAL ORDINANCE VIOLATIONS

      (a)-(c)       [No changes]

      (d) Judicial Notice of Municipal Ordinances. The judges of the county
courts may take judicial notice of any municipal ordinance if a certified copy of the
ordinance has been filed in the office of the clerk of circuit court or, in those
counties having a clerk of the county court, filed in that office, and if a certified
copy of the ordinance is presented to the court.

          (e) Style of Municipal Ordinance Cases. All prosecutions for violations
of municipal ordinances in county court shall have the following style: City of
.................... v. ....................


RULE 2.330.         DISQUALIFICATION OF TRIAL JUDGES

        (a) Application. This rule applies only to county and circuit judges in all
matters in all divisions of court when acting alone as the sole judicial officer in a
trial or appellate proceeding. It does not apply to justices, appellate-level judges, or
county and circuit judges sitting on a multi-judge appellate panel.

        (b) Parties. Any party, including the state, may move to disqualify the
trial judge assigned to the case on grounds provided by rule, by statute, or by the
Code of Judicial Conduct, or general law, and in accordance with the procedural
provisions of this rule.



                                         - 11 -
      (c)    Motion. A motion to disqualify shall:

             (1)    be in writing;

              (2) allege specifically the facts and reasons upon which the movant
relies as the grounds for disqualification, and identify the precise date when the
facts constituting the grounds for the motion were discovered by the party or the
party’s counsel, whichever is earlier;

            (3) be sworn to or affirmed by the party by signing the motion
under oath or by attaching a separate affidavit; and

              (4) include the dates of all previously granted motions to disqualify
filed under this rule in the case and the dates of the orders granting those motions;
and

              (5) include a separate certification by the attorney for the party, if
any, that the motion and the client’s statements are made in good faith.

       The attorney for the party shall also separately certify that the motion and
the client’s statements are made in good faith. In addition to filing with the clerk,
the movant shall immediately serve a copy of the motion on the subject judge as
set forth in Florida Rule of Civil Procedure 1.080.

      (d) Service. In addition to filing with the clerk, the movant shall promptly
serve a copy of the motion on the subject judge as set forth in rule 2.516.

      (e) Grounds. A motion to disqualify shall showset forth all specific and
material facts upon which the judge’s impartiality might reasonably be questioned,
including but not limited to the following circumstances:

               (1) that the party reasonably fears that he or she will not receive a
fair trial or hearing because of specifically described prejudice or bias of the judge;

              (2) that the judge, before whom the case is pending, or some person
related to said judge by consanguinity or affinity within the third degree, is a party
thereto or is interested in the result thereof, or that said judge is related to an
attorney or counselor of record in the cause by consanguinity or affinity within the
third degree, or that said judge is a material witness for or against one of the parties
to the causethe judge’s spouse or domestic partner, or a person within the third



                                         - 12 -
degree of relationship to either of them, or the spouse or domestic partner of such a
person:

                     (A) has more than a de minimis economic interest in the
subject matter in controversy or is a party to the proceeding, or an officer, director,
or trustee of a party;

                    (B)   is acting as a lawyer in the proceeding;

                    (C) has more than a de minimis interest that could be
substantially affected by the proceeding; or

                    (D)   is likely to be a material witness or expert in the
proceeding.

             (3) The judge served as a lawyer or was the lower court judge in
the matter in controversy, or a lawyer with whom the judge previously practiced
law served during such association as a lawyer concerning the matter; or

             (4) The judge has prior personal knowledge of or bias regarding
disputed evidentiary facts concerning the proceeding.

        (f)   Prohibition Against Creation of Grounds for Disqualification
Based Upon Appearance of Substitute or Additional Counsel. Upon the
addition of new substitute counsel or additional counsel in a case, the party
represented by such newly appearing counsel is prohibited from filing a motion for
disqualification of the judge based upon the new attorney’s involvement in the
case. This subdivision shall not apply, however, to a motion to disqualify a
successor judge who was not the presiding judge at the time of the new attorney’s
first appearance in the case.

        (eg) Time. A motion to disqualify shall be filed within a reasonable time
not to exceed 1020 days after discovery by the party or party’s counsel, whichever
is earlier, of the facts constituting the grounds for the motion and shall be promptly
presented to the court for an immediate ruling. The motion shall be promptly
served on the subject judge as set forth in subdivision (d). Any motion for
disqualification made during a hearing or trial must be based on facts discovered
during the hearing or trial and may be stated on the record, provided that it is also
promptly reduced to writing in compliance with subdivision (c)(1) and promptly
filed. A motion made during hearing or trial shall be ruled on immediately.



                                         - 13 -
       (fh) Determination — Initial Motion. The judge against whom an initial
motion to disqualify under subdivision (d)(1)(e) is directed shallmay determine
only the legal sufficiency of the motion and shall not pass on the truth of the facts
alleged. If the motion is legally sufficient, the judge shall immediately enter an
order granting disqualification and proceed no further in the action. If any motion
is legally insufficient, an order denying the motion shall immediately be entered.
No other reason for denial shall be stated, and an order of denial shall not take
issue with the motion. If the motion is legally sufficient, the judge shall
immediately enter an order granting disqualification and proceed no further in the
action. Such an order does not constitute acknowledgement that the allegations are
true.

        (gi) Determination — Successive Motions. If a judge has been
previously disqualified on motion for alleged prejudice or partiality under
subdivision (d)(1)(e), a successor judge shall notcannot be disqualified based on a
successive motion by the same party unless the successor judge rules that he or she
is in fact not fair or impartial in the case. Such a successor judge may rule on the
truth of the facts alleged in support of the motion.

      (hj) Prior Rulings. Prior factual or legal rulings by a disqualified judge
may be reconsidered and vacated or amended by a successor judge based upon a
motion for reconsideration, which must be filed within 2030 days of the order of
disqualification, unless good cause is shown for a delay in moving for
reconsideration or other grounds for reconsideration exist.

        (ik) Recusal Upon Judge’s Initiative. Nothing in this rule limits the
judge’s authority to enter an order of disqualification on the judge’s own
initiativerecusal.

      (jl) Time for Determination. The judge shall rule on aagainst whom the
motion to disqualify immediatelyfor disqualification has been filed shall take
action on the motion immediately, but no later than 30 days after the service of the
motion as set forth in subdivision (cd). If not ruled onthe motion is not denied
within 30 days of service, the motion shall beis deemed granted and the moving
party may seek an order from the court directing the clerk to reassign the case.


RULE 2.505.        ATTORNEYS

      (a)-(d)      [No change]


                                        - 14 -
      (e) Appearance of Attorney. An attorney may appear for a party in an
action or proceeding in any of the following ways:

                    (1)(1) First Pleading or Document. By serving and ﬁling,
Signing the ﬁrst pleading or other document ﬁled on behalf of a party, the party’s
ﬁrst pleading or paper in the proceeding.

                    (2)(2) Notice of Appearance. By substitution of counsel, but
only by order of court and with written consent of the client, ﬁled with the court.
�e court may condition substitution upon payment of, or security for, the
substituted attorney’s fees and expenses, or upon such other terms as may be
justFiling a notice of appearance on behalf of a party.

                    (3)(3) Order on Substitution of Counsel. By ﬁling with the
court and serving upon all parties a notice of appearance as counsel for a party that
has already appeared in a proceeding pro se or as co-counsel for a party that has
already appeared in a proceeding by non-withdrawing counselFiling of a written
order by the court, that reﬂects written consent of the client. �e court may
condition substitution of counsel upon payment of or grant of security for the
substituted attorney’s fees and expenses or upon such other terms as may be just.

                    (4) Notice of Substitution of Counsel. Filing a notice of
substitution of counsel when the substituting attorney is from the same law ﬁrm,
company, or governmental agency as the replaced attorney.

                   (5) Notice of Limited Appearance. Filing a notice of
limited appearance as permitted by another rule of court.

                   (6) Appearance as Stand-In Counsel. Appearing as stand-
in counsel pursuant to subdivision (g).

       (f)   Termination of Appearance of Attorney. �eAn appearance of an
attorney for a party in an action or proceeding shall terminate only in one of the
following waysupon:

              (1) Withdrawal of Attorney.(1) Withdrawal of Attorney. By order of
court, where the proceeding is continuing, upon motion and hearing, on notice to
all parties and the client, suchA written order of the court after hearing upon a


                                        - 15 -
motion setting forth the reasons for withdrawal and the client’s last known address,
telephone number, including area code, and e-mail address.

             (2) Substitution of Attorney.(2) Substitution of Attorney. By order
of court, under the procedure set forth in subdivision (e)(2) of this ruleSubstitution
of counsel pursuant to subdivision (e)(3) or (e)(4).

             (3) Termination of Proceeding.(3) Termination of Proceeding.
Automatically, without order of court, upon the tTermination of an action or
proceeding, whether by ﬁnal order of dismissal, by ﬁnal adjudication, or otherwise,
and following the and expiration of any applicable time for appeal, where when no
appeal is taken, without any further action of the court unless otherwise required
by another rule of court.

            (4) Filing of Notice of Completion.(4) Termination of Post-
Judgment Appearance. For limited representation proceedings under Florida
Family Law Rule of Procedure 12.040, automatically, by the ﬁling of a notice of
completion titled “Termination of Limited Appearance” pursuant to rule 12.040(c).

                   (A) In non-criminal matters in which an attorney has
appeared after entry of judgment, ﬁling of a notice of termination of appearance.

                    (B) In matters governed by the rules of criminal or juvenile
procedure in which an attorney has appeared after entry of a judgment, entry of a
written order of the court after hearing upon a motion setting forth the reasons for
withdrawal.

             (5) Termination of Limited Appearance. Filing a notice of
termination of limited appearance in an action or proceeding in which an attorney
has ﬁled a notice of limited appearance pursuant to subdivision (e)(5).

             (6) Termination of Hearing. Conclusion of a hearing or
proceeding in which an attorney has appeared as stand-in counsel pursuant to
subdivision (g).

       (g) Law Student Participation. Eligible law students shall be permitted
to participate as provided under the conditions of chapter 11 of the Rules
Regulating �e Florida Bar as amended from time to time.Stand-In Counsel. An
attorney may stand in for another attorney to cover a proceeding or hearing only if
a notice of stand-in counsel is ﬁled or the appearance of stand-in counsel is

                                        - 16 -
reﬂected on a record maintained by the court or by the clerk of court. A stand-in
attorney from the same law ﬁrm, company, or governmental agency as an attorney
of record is not required to ﬁle a notice of stand-in counsel.

       (h) Attorney as Agent of Client. In all matters concerning the
prosecution or defense of any proceeding in the court, the attorney of record shall
be the agent of the client, and any notice by or to the attorney or act by the attorney
in the proceeding shall be accepted as the act of or notice to the client.An attorney
appearing in an action or proceeding pursuant to subdivisions (e)(1)–(e)(6) is the
agent authorized to bind the client for purposes of the action, hearing, or
proceeding.

       (i)    Attorney of Record. An attorney appearing in an action or
proceeding pursuant to subdivisions (e)(1)–(e)(5) is an attorney of record for the
party for the matters speciﬁed.

      (j)    Law Student and Certiﬁed Legal Intern Participation. Eligible law
students shall be permitted to participate as provided under the conditions of
chapter 11 of the Rules Regulating �e Florida Bar as amended from time to time.

                                Court Commentary
                                   [No changes]


RULE 2.510.         FOREIGN ATTORNEYS

      (a)     [No change]

       (b) Contents of Verified Motion. A form verified motion accompanies
this rule and shallmust be utilized by the foreign attorney. Within 10 days of
discovering any information which is different than the representations made in the
verified motion, the foreign attorney must supplement the motion with the new
information. The supplemental information must be filed with the court and The
Florida Bar. The obligation to supplement the motion exists until the motion is
denied or the foreign attorney is no longer counsel in the case. The verified motion
required by subdivision (a) shallmust include:

             (1)-(2)      [No changes]




                                        - 17 -
              (3) a statement identifying all jurisdictions in which a
judicial officer or the entity responsible for attorney regulation:

                    (A) initiated disciplinary, suspension, disbarment, or
contempt proceedings have been initiated against the attorney in the preceding 5
years including the date on which the proceeding was initiated, the nature of the
alleged violation, and the result of the proceeding including anythe sanction, if any,
imposedor

                    (B) disciplined, suspended, disbarred, or held in contempt the
attorney in the preceding 5 years including the date on which the sanction was
entered and the nature of the violation;

             (4)-(8) [No changes]

  VERIFIED MOTION FOR ADMISSION TO APPEAR PRO HAC VICE
   PURSUANT TO FLORIDA RULE OF GENERAL PRACTICE AND
              JUDICIAL ADMINISTRATION 2.510

Comes now                                                                               ,
Movant herein, and respectfully represents the following:

      1.     [ ] Movant resides in                            ,.
                                       (City)                          (State)

Movant is not a resident of the State of Florida.

      [ ] Movant is a resident of the State of Florida and has an application
pending for admission to The Florida Bar and has not previously been denied
admission to The Florida Bar.

2.                 Movant is an attorney and a member of the law firm of (or
practices law under the name of)
                                                             , with offices at
                                                                                        ,
                                                                   ,                    ,
                   ,                      ,                        ,

     (County)              (State)               (Zip Code)               (Telephone)


                                        - 18 -
    3.      Movant has been retained personally or as a member of the above
named law firm on                          by
            (Date Representation Commenced) (Name of Party or Parties)

to provide legal representation in connection with the above-styled matter now
pending before the above-named court of the State of Florida.

       4.    Movant is an active member in good standing and currently eligible to
practice law in the following jurisdiction(s): Include attorney or bar number(s).
(Attach an additional sheet if necessary.)

             JURISDICTION                           ATTORNEY/BAR NUMBER




       5.     There have been no disciplinary, suspension, disbarment, or contempt
proceedings initiated against MovantA judicial officer or the entity responsible for
attorney regulation has neither initiated disciplinary, suspension, disbarment or
contempt proceedings or disciplined, suspended, disbarred or held Movant in
contempt in the preceding 5 years, except as provided below (give jurisdiction of
proceeding, date upon which proceeding was initiated, nature of alleged violation,
statement of whether the proceeding has concluded or is still pending, and
sanction, if any, imposed): (Attach an additional sheet if necessary.)




      6.    Movant, either by resignation, withdrawal, or otherwise, never has
terminated or attempted to terminate Movant’s office as an attorney in order to
avoid administrative, disciplinary, disbarment, or suspension proceedings.

      7.     Movant is not an inactive member of The Florida Bar.



                                       - 19 -
      8.    Movant is not now a member of The Florida Bar.

      9.    Movant is not a suspended member of The Florida Bar.

      10. Movant is not a disbarred member of The Florida Bar nor has Movant
received a disciplinary resignation or disciplinary revocation from The Florida Bar.

       11. Movant has not previously been disciplined or held in contempt by
reason of misconduct committed while engaged in representation pursuant to
Florida Rule of General Practice and Judicial Administration 2.510, except as
provided below (give date of disciplinary action or contempt, reasons therefor, and
court imposing contempt): (Attach an additional sheet if necessary.)




       12. Movant has filed motion(s) to appear as counsel in Florida state courts
during the past five (5) years in the following matters: (Attach an additional sheet
if necessary.)

Date of Motion Case Name Case Number Court Date Motion Granted/Denied




     13. Local counsel of record associated with Movant in this matter is
_________________ who is an active member in good standing of The Florida Bar
(Name and Florida Bar Number)

and has oﬃces at                     ,                       ,                 ,
              (Street Address)                (City)              (County)
________________,                                                              .

      (State)              (Zip Code)                  (Telephone with area code)




                                         - 20 -
(If local counsel is not an active member of The Florida Bar in good standing,
please provide information as to local counsel’s membership
status.___________________________________)

       14. Movant has read the applicable provisions of Florida Rule of General
Practice and Judicial Administration 2.510 and Rule 1-3.10 of the Rules
Regulating The Florida Bar and certifies that this verified motion complies with
those rules.

       15. Movant agrees to comply with the provisions of the Florida Rules of
Professional Conduct and consents to the jurisdiction of the courts and the Bar of
the State of Florida. WHEREFORE, Movant respectfully requests permission to
appear in this court for this cause only.

      DATED this ___________ day of ___________________, 20____.



                                                Movant

                                                Address

                                                Address

                                                City, State, Zip Code

                                                Telephone Number

                                                E-mail Address


STATE OF ______________________
COUNTY OF ______________________

       I, ________________________________, do hereby swear or affirm under
penalty of perjury that I am the Movant in the above-styled matter; that I have read
the foregoing Motion and know the contents thereof, and the contents are true of
my own knowledge and belief.


                                       - 21 -
                                                Movant

      I hereby consent to be associated as local counsel of record in this cause
pursuant to Florida Rule of General Practice and Judicial Administration 2.510.

      DATED this ___________ day of __________________________, 20____.



                                                Local Counsel of Record

                                                Address

                                                Address

                                                City, State, Zip Code

                                                Telephone Number

                                                Florida Bar Number

                                                E-mail Address


                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing motion
was served by mail to PHV Admissions, The Florida Bar, 651 East Jefferson
Street, Tallahassee, Florida 32399-2333 accompanied by payment of the $250.00
filing fee made payable to The Florida Bar, or notice that the movant has requested
a judicial waiver of said fee; and by (e-mail) (delivery) (mail) (fax) to (name of
attorney or party if not represented)




                                       - 22 -
this ________ day of ______________________, 20____.



                                     Movant




                            - 23 -